Title: To Thomas Jefferson from George Hay, 14 June 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond. June 14. 1807.
                        
                        I have had an interview with Wilkinson. We conversed yesterday morning for about an hour. I will confess to
                            you that my impressions concerning him have undergone a great change. His erect attitude, the serenity of his countenance,
                            the composure of his manners, the mild but determined expression of his eye; all conspired to make me think that he has
                            been most grossly calumniated. I trust in God, that the ordeal which Burr and Martin are preparing for him, will be passed
                            thro’ with safety and honor. Burr himself is obviously depressed by his arrival, and his friends manifest their sympathy
                            and chagrin, by being less conspicuous & less clamorous. Gen: Jackson of Tennessee has been here ever since the 22d.
                            denouncing Wilkinson in the coarsest terms in every company. The latter shewed me a paper which at once explained the
                            motive of this incessant hostility. His own character depends on the prostration of Wilkinsons. Inclosed is a note from
                            Gl. W. which will exhibit to you the State of his feelings. I inclose it with the permission of his son, who left me this
                            moment.
                        Mr. Rodney in a late letter to me admits the propriety of an exception to a grand Jury. I confess I do not
                            feel satisfied on this Subject. The more I think about it, the more I am convinced that the law does not warrant such a
                            procedure. Still however I am content with the course that was pursued on the part of the prosecution. I have no doubt
                            that the Gr: Jury who are now examining the witnesses will find the bills, and if they do, the waiver of any objection on
                            the part of the U:S to the withdrawing of two of the gr. Jury, will be only an additional evidence of that fairness which
                            has been steadily & carefully observed.
                        The Judge yesterday established Burr’s right to the papers wanted. In the Course of his opinion, which does
                            not state correctly the conduct or positions of the Counsel for the U:S, he said, “if this prosecution terminates as is
                            wished & expected on the part of the US”. This expression produced a very strong & very general sensation. The friends
                            of the Judge, both personal & political, Condemned it. Alexr. McRae rose as soon as he had finished, and in terms mild
                            yet determined, demanded an explanation of it. The Judge actually blushed. He did attempt an explanation. He said that he
                            had made the remark in consequence of the very strong and repeated declarations of the Atty. of the U:S, of his belief of
                            Mr. B’s guilt &c. I observed, with an indifference which was not assumed, that I had endeavored to do my duty, according
                            to my own judgment and feelings, that I regretted nothing that I had said or done, that I should pursue the same Course
                            throughout, and that it was a truth that I cared not what any man said or thought about it.
                        About three hours afterwards, when the Crowd was thinned, the Judge acknowledged the impropriety of the
                            expression objected to, & informed us from the Bench that he had erased it. After he had adjourned the Court, he
                            descended from the Bench, and told me that he regretted the remark, and then by way of apology said, that he had been so
                            pressed for time, that he had never read the opinion, after he had written it. An observation from me that I did not
                            perceive any connection between my declarations & his remark, or how the former could regularly be the Cause of the
                            latter, closed the Conversation.—
                        I am in hopes that I shall by the next Mail receive the papers required by Burr. A day or two ago, after
                            Martin & Burr had said a great deal, in the strongest terms about the illegality & cruelty of the orders issued from
                            the W. and N. departments, I offered to read the Copy furnished me from the latter department by Mr. Smith. I never saw
                            more confusion or dismay. At length the reading was objected to, unless it was duly authenticated. I would not press it:
                            but contented myself with repeating what had been said, & then declaring to the Audience (for two thirds of our speeches
                            have been addressed to the people) that I was prepared to give the most direct contradiction to these injurious
                            Statements. The accused might chuse whether this contradiction should be given by reading the order, or by my declaration
                            of its contents. The objection was continued, & I then suffered every man on the bench behind me to read it.
                        There never was such a trial from the beginning of the world to this day. I expect to be employed for
                            twenty days to come.
                        Bollman resolutely refuses his pardon & is determined not to utter a word, if he can avoid it. The pardon
                            lies on the Clerks table. The Court are to decide, whether he is really pardoned or not. Martin says he is not pardoned.
                            Such are the questions, with which we are worried. If the Judge says that he is not pardoned, I will take the pardon back.
                            What shall I then do with him?
                        Excuse this almost illegible letter. Like the C.J. I am so pressed for time, that I cannot read what I
                            write.
                        With the highest respect.
                        
                            Geo: Hay
                            
                        
                        
                            Since writing the above I have had another interview with Gen: W. and read many of his papers;
                                particularly Cushing’s Statement. I am now convinced that Burr himself is the man, who occasioned the constant
                                association of his name with W’s for the vilest purposes, & that W. could not have acted better than he has done, in
                                relation to the Conspirators and their Schemes.
                            Be pleased to return the inclosed note: the Genl. requested me to retain a copy for him—which Mr. Martin
                                will not allow me time to prepare.
                        
                    